LILJEBERG, J.,
dissents with reasons.
Iff must respectfully dissent from the majority opinion that reaches the merits of this case. On remand, the trial court, although clarifying its judgment notwithstanding the verdict, did not rule on the plaintiff’s alternative motion for new trial as mandated by La. C.C.P. art. 1811. Consequently, the trial court has not been divested of its original jurisdiction as to this matter. La. C.C.P. arts. 2088 and 2023. As such, I would dismiss this appeal as premature and again remand the matter to the trial court for ruling on the motion for new trial. See, Perrilloux v. Uniforms by Kajan, Inc., 12-413 (La.App. 5 Cir. 12/18/12), 106 So.3d 268; Petranick v. White Consolidated Indus., 03-483 (La. App. 5 Cir. 9/30/03), 857 So.2d 1232; and Eubanks v. Salmon, 98-941 (La.App. 5 Cir. 1/5/99), 726 So.2d 430.